Title: To Thomas Jefferson from Robert Wooding, 18 April 1781
From: Wooding, Robert
To: Jefferson, Thomas



Sir
Halifax County the 18th Aprl. 1781

Within a few weeks Past Genl. Green has sent into this County several Parties of Brittish Prisoners Directed to the Sheriff with Orders for them to be safely conveyed to the Post or such Place in this state Appointed for their Receiption. In consequence of which the Sheriff has summond sundry Men, within his Baliwick, of the Militia to Assist him in the safe Conveying the said Prisoners to Albemarle County. These Men consider that service as their Tour of Duty; and Indeed there is not wanting Gentlemen (whose  words Carry weight, with the People at least) who Consider it as a Legal Tour of Duty. If any Law or Order of Government in support of that Opinion do Exist, I confess it has never Come to my hands. I am therefore to ask the favour of You Sir to give me Your Orders upon the Occasion, which shall be a Law to me and I beleive satisfactory to those Concern’d. I have the Honour to be Your Excellencys Most Obedt. Servt, Ro.

Wooding C.Lt.

